 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GERALD SPENCE,                                    No. 2:16-cv-01828-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    G. KAUR, et al.,
15                       Defendants.
16

17          Plaintiff Gerald Spence (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 20, 2019, the magistrate judge filed findings and recommendations which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 90.) On January

23   6, 2020, Plaintiff filed Objections to the Findings and Recommendations of the Magistrate Judge.

24   (ECF No. 91.)

25          This Court reviews de novo those portions of the proposed findings of fact to which

26   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

28   to any portion of the proposed findings of fact to which no objection has been made, the Court
                                                        1
 1   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 2   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4          Having carefully reviewed the entire file under the applicable legal standards, the Court

 5   finds the Findings and Recommendations to be supported by the record and by the magistrate

 6   judge’s analysis.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The Findings and Recommendations filed December 20, 2019 (ECF No. 90), are

 9   adopted in full;

10          2. Plaintiff’s Motion to Amend (ECF No. 61) is GRANTED as to his retaliation claims

11   against Sgt. Chambers, and DENIED in all other respects; and

12          3. This action shall proceed solely on the retaliation claims raised in Plaintiff’s Third

13   Amended Complaint, filed on March 7, 2019 (ECF No. 89), against Defendants Kaur and Sgt.

14   Chambers, based on actions taken prior to the RVR hearing on November 18, 2016.

15          IT IS SO ORDERED.

16   Dated: January 16, 2020

17

18

19                                      Troy L. Nunley
                                        United States District Judge
20
21

22

23

24

25

26
27

28
                                                        2
